Citation Nr: 1028565	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for PTSD at 
10 percent disabling.  A subsequent rating decision in March 2010 
increased the Veteran's disability rating to 50 percent from the 
date of service connection.

The issue of entitlement to total disability based on individual 
unemployability (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by 
suicidal ideation, impaired impulse control and difficulty 
adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a rating of no more than 70 percent for PTSD 
have been met since the date of service connection.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 
4.130, Diagnostic Code (DC) 9411.




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board notes that once the claim has been substantiated (i.e., 
the underlying claim for service-connection is granted), no 
further notice pursuant to 38 U.S.C.A. § 5103(a) is required.  
Dingess v. Nicholson, 19 Vet. App. at 490-491.  The RO provided 
the Veteran notice of the respective duties of VA and of the 
Veteran on July 2007, before the issuance of the rating decision 
at issue.  This notice complied with the requirements of Dingess, 
supra.  Therefore, since the Veteran's claim for service 
connection for PTSD was granted by a rating decision in October 
2007 and the Veteran filed a notice of disagreement that 
contested the initial rating assigned for that condition in 
January 2008, VA has no further obligation to provide notice 
under section 5103 on this downstream element of the claim.  
38 C.F.R. § 3.159(b)(3)(i) (2009).

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the service treatment records and VA medical 
records.  The Veteran was given VA medical examinations in 
connection with the claim.  Statements from the Veteran, his 
representative, and his wife are associated with the claims 
file.  The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are any 
available additional pertinent records to support the claim.  

The Board notes that there is reference in the Veteran's claims 
file to the Veteran receiving disability income.  The Court of 
Appeals for Veterans Claims has long held that the duty to assist 
includes requesting information and records from the Social 
Security Administration (SSA) which were relied upon in any 
disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2).  In this case, the Veteran has indicated 
that he is in fact receiving income from private disability 
insurance provided through his employment.  In any event, a 
statement in support of claim from December 2008 reflects that 
the disability income is due to the Veteran's neuropathy, not to 
his PTSD; therefore, there is no need for VA to obtain any SSA 
records on behalf of the Veteran.  See Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010) (the VA is not required to obtain Social 
Security disability records when they are not relevant to the 
case at hand).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred in or aggravated during military service 
and their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at issue, 
the extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings 
are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).

The Veteran is currently rated at 50 percent disabled for his 
service-connected major depressive disorder.  A 50 percent rating 
is appropriate when the Veteran has occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.149, 
Diagnostic Code 9411.

A 70 percent rating is appropriate when the Veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A higher rating of 100 percent is only appropriate when the 
Veteran has total occupational and social impairment, due to such 
symptoms as: gross impairment of thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

History and Analysis

The Veteran's June 2007 symptom checklist from the Fresno Vet 
Center indicates the following PTSD-related symptoms: anger, 
visual and olfactory flashbacks, reoccurring dreams, memory 
problems, hyperalertness, startle response, survivor guilt, 
numbing, sleep problems, intrusive thoughts, concentration 
problems, avoidance/isolation, irritability, avoidance of crowds, 
depression and anxiety.

In August 2007, the Veteran was provided a VA examination.  At 
that time, the Veteran reported that he was feeling depressed and 
experiencing memories of Vietnam with increasing frequency.  The 
Veteran indicated that he had nightmares two to three times per 
week, and activities of daily life would trigger vivid memories 
from Vietnam, causing him to become distracted and lose 
concentration.  The Veteran also reported that he got easily 
irritated, felt tired and withdrawn, lost his temper easily, and 
jumped when he heard loud noises.  The examiner noted that the 
Veteran was fairly-groomed and casually dressed with adequate 
personal hygiene, there were no involuntary movements or specific 
mannerisms, general body movements and eye contact were normal, 
speech was normal in process without latency, his mood was 
depressed, and his affect was broad and appropriate.  The Veteran 
denied suicidal or homicidal ideation.  The examiner noted that 
the Veteran's thought process was goal-directed, there were no 
hallucinations or illusions, and the Veteran was not delusional.  
The Veteran was oriented to person, place and date, and his 
cognitive skills were intact, although there was a slight 
impairment in his immediate recall.  The examiner also noted that 
the Veteran's employment was not impacted by the Veteran's PTSD.  
The examiner assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 65.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994). The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).

The Veteran had an appointment for outpatient VA treatment in 
August 2007, where he reported no suicidal ideation and told Dr. 
R.E. that he had a wonderful life, with a loving wife, children 
and grandchildren.  The Veteran stated to Dr. R.E. that he felt 
very fortunate.  Dr. R.E. noted that the Veteran appeared 
comfortable and relaxed, his affect was broad, his speech and eye 
contact were normal, and there were no abnormal body movements.  
Dr. R.E. assigned the Veteran a GAF score of 55.  The intake 
record from that appointment noted that the Veteran's hygiene and 
attire were appropriate, his affect was normal, his mood was 
stable, there were no hallucinations or illusions, his thought 
process was goal directed, he was oriented to person, place and 
time, his memory was unimpaired, his cognition, insight and 
judgment were intact, and his impulse control was good.  The 
Veteran reported at that time that he had once shown his gun to 
another driver in a moment of road rage and threatened to smash 
into the other driver's car.  The Veteran had an additional VA 
outpatient appointment in September 2007.  At this time, the 
Veteran reported no suicidal ideation and increased fatigue due 
to medications.

The Veteran's wife wrote a letter on his behalf in December 2008.  
She indicated that the Veteran had increased anger and depression 
that had begun after his military service.

The Veteran submitted a report from a private physician from June 
2008.  Dr. A.M. noted that the Veteran was alert and oriented to 
person, place and time, he was neat and casually dressed, he was 
restless, he could comprehend and follow directions, his 
concentration was intact, his speech was clear, but slow and 
soft, his affect was blunted with a dysphoric mood, his memory 
was intact, and his abstract thinking was normal.  There were no 
indications of hallucinations, delusions or paranoia, and the 
Veteran's thought process was organized and goal-directed.  The 
Veteran acknowledged suicidal ideation, but had no specific means 
or plan.  The Veteran's judgment was intact.  The Veteran 
reported that he had a pessimistic outlook on life, that he 
experiences road rage at other drivers, and that he is generally 
uneasy around and dislikes crowds.  The Veteran was noted to have 
an exaggerated startle response with loud noise.  The Veteran 
told Dr. A.M. that he cried in the middle of the night because of 
being overwhelmed with the loss of soldiers he knew in Vietnam, 
and he had survivor guilt because he came home alive.  Dr. A.M. 
noted that the Veteran fell in the moderate to severe range of 
depression, with such symptoms as sadness, a sense of guilt, 
suicidal thoughts, irritability, social withdrawal, worry about 
physical problems, loss of libido, insomnia and fatigue.  Dr. 
A.M. also noted that the Veteran's anger cognition, physiological 
arousal and angry behavior were all elevated.  Dr. A.M. assigned 
the Veteran a GAF score of 48.

The Veteran had another VA examination in February 2010.  The 
Veteran indicated during the examination that his nightmares were 
becoming more than he could handle.  The Veteran's wife told the 
examiner that sometimes the Veteran will get so angry that he 
will just get in his car and drive, and that sometimes he will 
start yelling at her for no apparent reason.  The Veteran also 
indicated that he once threatened violence at work because he did 
not like being talked down to.  The examiner noted that the 
Veteran was well-kempt, he was oriented to person, place and 
time, his mood was depressed and his affect was congruent with 
his mood, he was mildly irritable, his eye contact was good, his 
speech was normal, his thought content was clear, his thought 
process was logical, and his recent and remote memory were 
reported by the Veteran to be poor, as were his attention and 
concentration.  There were no hallucinations or delusions 
reported.  The Veteran indicated that he had had thoughts of 
self-harm in the past.  The examiner indicated that the Veteran 
had a history of assaultive behavior, and he was in several 
altercations when he returned home from service.  The Veteran 
reported no obsessive or ritualistic behaviors, other than 
ensuring that the doors are locked.  The Veteran also denied 
panic attacks, but stated that he sometimes felt like a caged 
animal and would pace the floor.  The Veteran reported that he 
felt depressed, slept only 4 to 5 hours per night and had 
nightmares.  The examiner noted that the Veteran had low 
frustration tolerance and tended to be verbally aggressive.  The 
examiner assigned a GAF score of 50.  The examiner noted that the 
Veteran had difficulties managing his money and required the 
assistance of his wife.

The Board finds that the Veteran is entitled to an increased 
initial rating of 70 percent.  A 70 percent rating is appropriate 
because the Veteran has reported suicidal ideation, impaired 
impulse control and difficulty adapting to stressful 
circumstances.  During the Veteran's most recent examination, the 
Veteran stated that he had had thoughts of self-harm, which he 
states he would have carried out if not for his family.  
Additionally, the Veteran and his wife have consistently reported 
that the Veteran angers easily and seemingly without provocation.  
The Veteran apparently showed his gun to another driver and 
threatened to smash into the other driver's car.  The Veteran's 
difficulties with temper and impulse control were reported as 
early as June 2007, making a staged rating unnecessary.  The 
Veteran also reports difficulty being in crowds, and he reported 
that he had threatened violence on one occasion at work.  Based 
on this evidence, the Board finds that a 70 percent rating is 
appropriate since the date of service connection.

A 100 percent rating is inappropriate because the Veteran is not 
totally occupationally and socially impaired.  The Veteran's 
treating physicians and examiners have noted that the Veteran's 
thought process is logical, that he experiences no delusions or 
hallucinations and that he was oriented to person, place and 
time.  While the Veteran reported that he had some level of 
memory impairment, there is no indication that this impairment 
rises to the level necessary for a 100 percent rating.  Finally, 
while the Veteran is currently out of work, the record indicates 
that the Veteran is on disability for his neuropathy, and not as 
a result of his PTSD.  Therefore, a 100 percent rating would be 
inappropriate.

Extra-schedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service- connected 
disabilities.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the appropriate ratings 
criteria, and no symptoms are unaddressed by the rating criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the 'governing norms' 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1) (2009).

With respect to frequent hospitalizations, the evidence does not 
reflect that the Veteran has been hospitalized due to his 
service-connected PTSD.  Additionally, there is no evidence that 
the Veteran's service-connected disabilities markedly interfere 
with employment.  As discussed above, the Veteran appears to be 
out of work at the moment due to his neuropathy.  In any case, 
there is nothing in the record to indicate that this service-
connected disability causes impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extra-schedular rating should be assigned.

In short, the evidence does not support the proposition that the 
Veteran's service connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).

ORDER

A 70 percent rating for the Veteran's PTSD is granted since the 
date of service connection.


REMAND

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose of 
determining one 60 percent disability, disabilities resulting 
from a common etiology or a single accident are considered as one 
disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement to 
the benefits on an extra-schedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.

The Board is aware of the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in the case of Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court 
found that a claim for TDIU was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251, F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claims is raised once a Veteran submits evidence of a 
medical disability, makes a claim for the highest rating possible 
and submits evidence of unemployability.  See 38 C.F.R. 
§ 3.155(a).

As the Veteran's disability has been rated as 70 percent 
disabling, and because there are some indications in the record 
that the Veteran's PTSD interferes with employment, this claim 
must be remanded for the RO to consider the application of TDIU.  
The Board notes that the Veteran is currently collecting private 
disability insurance due to his neuropathy, and the Veteran's 
August 2007 VA examiner indicated that the Veteran's employment 
was not impacted by his PTSD.  However, the Veteran did indicate 
that his PTSD caused him to threaten violence at work on one 
occasion.  Therefore, the RO should consider whether TDIU applies 
in this case.

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the Veteran's service-connected disabilities have 
on his ability to work.  38 U.S.C. § 5107(a) (West 2002); Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2009).  In this case, there is some 
question whether the Veteran's PTSD impacts his employability, or 
if it is only his nonservice-connected neuropathy that prevents 
his from being employed.  A review of the claims file does not 
show that such an opinion has been obtained.  Accordingly, a VA 
examination is warranted in order to obtain an opinion concerning 
the Veteran's employability.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to a claim for TDIU.  The RO 
should attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2009).  The RO should also obtain updated VA 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a 
letter requesting that he provide sufficient 
information, and, if necessary, 
authorization, to enable the RO/AMC to obtain 
any additional evidence pertinent to a claim 
for TDIU.

2.  Assist the Veteran in obtaining any 
additional evidence identified following the 
current procedures set forth in 38 C.F.R. § 
3.159.  Also, request updated treatment 
reports from the Fresno VAMC since March 
2010.  Associate all records obtained with 
the claims file.

3.  After the above development is complete, 
schedule the 
Veteran for a VA examination by an examiner 
with appropriate expertise for the purpose of 
determining the impact of the Veteran's 
service-connected PTSD on his ability to 
work.  The Veteran's claims file and a copy 
of this remand should be made available to 
the examiner prior to the examination and 
both should be reviewed in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.

The examiner is asked to comment on the 
Veteran's impairment due to the symptoms and 
manifestations associated with his service-
connected PTSD.  In considering the 
impairment associated with the Veteran's 
PTSD, the examiner should provide an opinion 
on whether the service-connected disability 
alone renders him unable to secure or follow 
a substantially gainful occupation.  All 
findings and conclusions should be set forth 
in a report.

4.  Once the Veteran has been afforded a VA 
examination, readjudicate the claim for TDIU, 
and provide a supplemental statement of the 
case to the Veteran and his representative.  
If the issue on appeal remains denied, the 
Veteran and his representative should be 
given adequate opportunity to respond before 
the claim is returned to the Board for 
further adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


